MEMORANDUM **
California state prisoner Michael Allan Dunn appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging defendants improperly seized materials from Dunn’s property without a hearing in 1993. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Johnson v. California, 207 F.3d 650, 653 (9th Cir.2000) (per curiam), and we affirm.
The district court properly dismissed Dunn’s action as time-barred because all of the allegations stem from incidents occuring on or about March 12, 1993, and Dunn did not file his complaint until January 3, 2002. See id.; Cal. Civ. Pro.Code § 352.1.
Dunn’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.